Citation Nr: 1101786	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-21 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, including chronic gastritis, a peptic ulcer, 
gastroesophageal reflux disease (GERD), gallbladder disease, and 
a hiatal hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 
1968 to November 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a 
February 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded the claim in June 2010 to reschedule a hearing 
at the RO before a Veterans Law Judge of the Board (Travel Board 
hearing).  The Veteran had this requested hearing in August 2010.  
The undersigned Veterans Law Judge presided.

Since, however, the claim requires still further development, the 
Board is again remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

The Veteran alleges that his current gastrointestinal (GI) 
symptoms are part of the same chronic disorder from which he has 
suffered since service.  He disputes the notion that he had a 
pre-existing GI condition when entering the military.

Regarding this determinative issue of causation, the Board finds 
that the December 2006 and September 2009 VA compensation 
examinations are inadequate to determine whether service 
connection is warranted.  So additional medical comment is 
needed.  Cf. 38 C.F.R. § 4.2 (2010).



The RO denied the claim, partly on the premise that a GI 
condition was "noted" during the Veteran's January 1968 
military induction examination as a pre-existing condition since 
he was only 18 years old at the time.  He began serving on 
active duty that same month.

The Veteran's service treatment records (STRs) indicate treatment 
for gastritis on three occasions while in service, in July 1968, 
August 1968, and October 1969.  His military service ended in 
November 1969.

After service, the Veteran reports a recurrence of symptoms 
during the early 1970s, treatment for a bleeding ulcer in 
1982/83, treatment for GERD during the 1990s, and treatment for 
gallstones in 2004.  These records have not been obtained.  
However, he indicated during his rather recent hearing that they 
apparently are no longer available, at least the earliest-dated 
ones, so not forthcoming.  38 C.F.R. § 3.159(c)(1) (2010).  And 
he was uncertain whether even the more recent ones from during 
the 1980s are still available.

But in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
U. S. Court of Appeals for the Federal Circuit (Federal Circuit 
Court) recognized lay evidence as potentially competent to 
support the presence of disability, both during service 
and since, even where not corroborated by contemporaneous medical 
evidence such as treatment records.  The Federal Circuit Court 
went on to indicate, however, that the Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.

The RO had the Veteran undergo a VA compensation examination in 
December 2006, partly to obtain a medical nexus opinion 
concerning the etiology of his claimed GI condition - including 
especially any potential relationship with his military service.

That December 2006 VA compensation examination found the Veteran 
was taking omeprazole daily, but that there were no active (then 
current) GI or liver problems.  

The Veteran resultantly had another VA compensation examination 
in September 2009.  An esophagogastroduodenoscopy (EGD) was 
performed, which found a small hiatal hernia but no 
gastroesophageal reflux evident during the examination.  The 
examiner diagnosed GERD/hiatal hernia but determined it was 
unrelated to the Veteran's military service because he had pre-
service GI symptoms. 

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has 
held that a medical examination report must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) ("[A]medical opinion ... must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions.").  VA's duty to assist can include a 
requirement to conduct a thorough and contemporaneous examination 
of the Veteran that takes into account the records of prior 
examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 
121 (1991); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(holding that once VA undertakes the effort to provide an 
examination for a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate one 
or, at a minimum, notify the claimant why one will not or cannot 
be provided).

Unfortunately, the rationale that the September 2009 VA examiner 
employed is inadequate to decide this appeal.  While, from a 
factual standpoint, the Veteran may have had GI symptoms prior to 
service, there simply is insufficient evidence of a pre-existing 
condition from a legal standpoint to rebut the presumption of 
soundness when entering service.

The presumption of soundness attaches where there has been an 
induction examination during which the disability about which the 
Veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide 
expressly that the term "noted" denotes "[o]nly such conditions 
as are recorded in examination reports," 38 C.F.R. § 3.304(b), 
and that "[h]istory of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id., at (b)(1).

The Court has held on multiple occasions that lay statements by a 
Veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, e.g., 
Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history 
provided by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of what 
a physician may or may not have diagnosed is insufficient to 
support a conclusion that a disability preexisted service); 
Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical 
evidence is needed to establish the presence of a pre-existing 
condition); see also LeShore v. Brown, 8 Vet. App. 406 (1995) 
(the mere transcription of medical history does not transform the 
information into competent medical evidence merely because the 
transcriber happens to be a medical professional.)

VA's General Counsel has held that, to rebut the presumption of 
sound condition when entering service under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the disease 
or injury was not aggravated by service beyond its natural 
progression.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Here, where the Veteran indicated "stomach troubles" on his 
entrance examination with no evidence of a diagnosis or treatment 
prior to service, there is not clear and unmistakable evidence 
that a GI disease existed prior to service.  His reports in 
July 1968 of belching, gas, and burning for the past two years 
(meaning since 1966) also are insufficient to establish he had 
chronic gastritis, a peptic ulcer, GERD or hiatal hernia upon 
entering the Navy, especially in light of the normal findings on 
the GI series performed at that time.  Since these reports from 
him are insufficient to establish the existence of any of these 
disorders prior to service, his GI tract is presumed to have been 
in sound condition when he entered Naval service.

Ultimately, the Board needs a medical nexus opinion indicating 
whether any of the Veteran's five GI diagnoses - gastritis, 
peptic ulcer, GERD, gallstones, and a hiatal hernia - 1) 
currently exist, and if so, whether they 2) existed during his 
military service (or, in the case of the ulcer, within one year 
of his discharge), and have involved continuous or recurrent 
symptoms since service, or 3) developed after service, but as a 
result of injury to the GI tract in service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or a disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.  Schedule the Veteran for another VA 
compensation examination for additional 
medical comment on the etiology of any 
current GI disorder.

In particular, the examiner should opine on 
the likelihood (very likely, as likely as 
not, or unlikely) the Veteran currently has 
chronic gastritis and, if he does, this 
disorder initially manifested during his 
Naval service from January 1968 to November 
1969 and has continued or persisted ever 
since, so to the present.

The examiner also should opine on the 
likelihood 
(very likely, as likely as not, or unlikely) 
the Veteran currently has a peptic ulcer and, 
if he does, 1) this disorder initially 
manifested during his service, or within one 
year of his discharge (meaning by November 
1970), and has continued or persisted to the 
present or 2) is a result of an injury to his 
GI tract in service.  

As well, the examiner should opine on the 
likelihood (very likely, as likely as not, or 
unlikely) the Veteran currently has GERD and, 
if he does, 1) this disorder initially 
manifested during his service and has 
continued or persisted to the present or 2) 
is a result of an injury to his GI tract in 
service.  

The examiner is further asked to opine on the 
likelihood (very likely, as likely as not, or 
unlikely) the Veteran currently has 
gallbladder disease and, if he does, 
1) this disorder initially manifested during 
his service and has continued or persisted to 
the present or 2) is a result of an injury to 
his GI tract in service.

Lastly, the examiner should opine on the 
likelihood (very likely, as likely as not, or 
unlikely) the Veteran currently has a hiatal 
hernia and, if he does, 1) this disorder 
initially manifested during his service and 
has continued or persisted to the present or 
2) is a result of an injury to his GI tract 
in service.

*When making these important determinations, 
the examiner should note that - when 
concluding whether the Veteran currently has 
these claimed conditions, this in actuality 
means determining whether he has had them 
since filing his claim in September 2006.  
See McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (clarifying that the requirement 
of a current disability is satisfied when the 
claimant has the disability at the time the 
claim for VA disability compensation is filed 
or during the pendency of the claim and that 
a claimant may be granted service connection 
even though the disability resolves prior to 
VA's adjudication of the claim).

*The examiner should also note that in 
Dalton v. Nicholson, 21 Vet. App. 23 (2007), 
the Court found that an examination was 
inadequate where the examiner did not comment 
on the Veteran's report of a relevant in-
service injury or event and, instead, 
relied on the absence of evidence in the 
Veteran's service treatment records to 
provide a negative opinion.  That is to say, 
a Veteran is competent to report what 
occurred in service because testimony 
regarding first-hand knowledge of a factual 
matter is competent.  See Washington v. 
Nicholson, 19 Vet. App. 363 (2005).  The 
Board will have the eventual responsibility 
of determining whether his lay testimony is 
also credible to ultimately have probative 
value.  See Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency 
("a legal concept determining whether 
testimony may be heard and considered") and 
credibility ("a factual determination going 
to the probative value of the evidence to be 
made after the evidence has been admitted")).

*The examiner should additionally note that 
the term "as likely as not" means at least 50 
percent probability.  It does not, however, 
mean merely within the realm of medical 
possibility, rather, that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.



All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

2.  Then readjudicate the claim for service 
connection for a GI disorder in light of any 
additional evidence obtained.  If this claim 
is not granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) and 
give them an opportunity to submit written or 
other argument in response before returning 
the claims file to the Board for further 
appellate consideration of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


